Citation Nr: 0635158	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-11 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
chloracne, to include as due to herbicide exposure.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
peripheral neuropathy, to include as due to herbicide 
exposure.

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
porphyria cutanea tarda, to include as due to herbicide 
exposure.

4.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
skin cancer, to include as due to herbicide exposure.

5.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
soft tissue sarcoma, to include as due to herbicide exposure.

6.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
multiple myeloma, to include as due to herbicide exposure.

7.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
Hodgkin's Disease, to include as due to herbicide exposure.

8.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
non-Hodgkin's lymphoma, to include as due to herbicide 
exposure.

9.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
cancer of the sinuses, to include as due to herbicide 
exposure.

10.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
respiratory cancer, to include as due to herbicide exposure.

11.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
cancer of the mouth with blindness, to include as due to 
herbicide exposure.

12.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
prostate cancer, to include as due to herbicide exposure.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION


The veteran served on active duty from March 1954 to April 
1974.

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO). A 
notice of disagreement was received in January 2003. A 
statement of the case was issued in April 2003 and a 
substantive appeal was received in April 2003.

The issues on appeal were originally before the Board in 
November 2004 when they were remanded for additional 
evidentiary development.  


FINDINGS OF FACT

1.  In an unappealed March 2000 rating decision, the RO 
denied the veteran's claims of entitlement to service 
connection for chloracne, peripheral neuropathy, porphyria 
cutanea tarda, skin cancer, soft tissue sarcoma, multiple 
myeloma, Hodgkin's Disease, non-Hodgkin's lymphoma, cancer of 
the sinuses, respiratory cancer, cancer of the mouth with 
blindness, and prostate cancer.  

2.  The evidence received subsequent to the RO's March 2000 
rating decision which denied service connection for 
chloracne, peripheral neuropathy, porphyria cutanea tarda, 
skin cancer, soft tissue sarcoma, multiple myeloma, Hodgkin's 
Disease, non-Hodgkin's lymphoma, cancer of the sinuses, 
respiratory cancer, cancer of the mouth with blindness, and 
prostate cancer was either duplicative of evidence previously 
submitted or the evidence, by itself or when considered with 
previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate any of the 
claims.


CONCLUSIONS OF LAW

1.  The March 2000 RO decision, which denied entitlement to 
service connection for chloracne, peripheral neuropathy, 
porphyria cutanea tarda, skin cancer, soft tissue sarcoma, 
multiple myeloma, Hodgkin's Disease, non-Hodgkin's lymphoma, 
cancer of the sinuses, respiratory cancer, cancer of the 
mouth with blindness, and prostate cancer, to include as due 
to herbicide exposure, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2006).

2.  The evidence received subsequent to the March 2000 RO 
decision is not new and material, and the claims for service 
connection for chloracne, peripheral neuropathy, porphyria 
cutanea tarda, skin cancer, soft tissue sarcoma, multiple 
myeloma, Hodgkin's Disease, non-Hodgkin's lymphoma, cancer of 
the sinuses, respiratory cancer, cancer of the mouth with 
blindness, and prostate cancer are not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the May 2002, 
June 2003, December 2004, and March 2006 VCAA letters have 
informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also notes that the December 2004 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in his possession.  The Board believes that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  After the rating action on appeal was 
promulgated, the RO did provide notice to the claimant in 
December 2004 regarding what information and evidence was 
needed to substantiate the claims, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on these 
claims have been accomplished and that adjudication of the 
claims, without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court of Appeals for Veterans Claims ("the Court") issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman, supra.  In the present appeal, the veteran 
has been provided with notice of the type of information and 
evidence was needed to substantiate the claims in the 
December 2004 letter and was provided notice of the types of 
evidence necessary to establish any disability rating and/or 
the effective date(s) in March 2006.  The appellant's status 
as a veteran has never been at issue.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
addressed directives consistent with VCAA with regard to new 
and material evidence.  

The Court stated that in order to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence-evidence that is 
both new and material.  The terms "new" and "material" 
have specific, technical meanings that are not commonly known 
to VA claimants.  Because these requirements define 
particular types of evidence, when providing the notice 
required by the VCAA it is necessary, in most cases, for VA 
to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  This notice obligation does not 
modify the requirement that VA must provide a claimant notice 
of what is required to substantiate each element of a 
service-connection claim.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  In other words, VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.

In addition, VA's obligation to provide a claimant with 
notice of what constitutes new and material evidence to 
reopen a service-connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.  In order to satisfy the legislative 
intent underlying the VCAA notice requirement to provide 
claimants with a meaningful opportunity to participate in the 
adjudication of their claims, the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  

In this case, the claimant was provided specific notice that 
complies with the requirement of Kent v. Nicholson in the 
December 2004 VCAA letter.  Thus, the Board finds that the 
directives of Kent are satisfied.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that that all VA and 
private treatment records have been obtained.  As the Board 
finds below, the veteran has not submitted new and material 
evidence to reopen the claims.  There is no requirement that 
additional development be conducted prior to receipt of the 
evidence sufficient to reopen the claim.  In a May 2005 
statement, the veteran indicated that he did not have any 
other medical records to submit in support of his claim.  In 
a March 2006 statement, the veteran reported that he was in 
receipt of Social Security disability benefits based on a 
finding that he was 100% disabled due to Agent Orange.  The 
medical records upon which this decision was based have not 
been associated with the claims files.  The Board notes, 
however, that a June 1994 decision from Social Security is of 
record.  This decision indicates that the veteran was found 
to be disabled due to panic attacks, angry spells, a 
deterioration of personal habits, and actions which seemed to 
be of a paranoid nature.  There was no indication in the 
Social Security decision that the veteran was found to have 
any of the disabilities on appeal or even any closely related 
disabilities.  The Social Security decision was based on the 
veteran's behavior and psychiatric symptomatology.  The Board 
finds that failure of VA to obtain the records upon which the 
Social Security decision is based will not prejudice the 
veteran.  While the Social Security decision references the 
fact that the veteran was exposed to Agent Orange in 1974, 
this finding is not binding on VA.  Additionally, the claims 
are being denied, as set forth below, because no competent 
evidence of record has been received demonstrating that the 
veteran currently has any of the disabilities on appeal.  No 
additional pertinent evidence has been identified by the 
appellant as relevant to the issues on appeal.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant.  Soyini v. Derwinski, 1 
Vet. App. 540 (1991) (A remand is inappropriate where there 
is no possibility of any benefit flowing to the veteran).

Criteria

Service Connection-Generally

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection may also be granted on the basis 
of a post-service initial diagnosis of a disease, when "all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred during service." 
See 38 C.F.R. § 3.303(d) (2006).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2006) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2006) are also satisfied: Chloracne or other acneform 
disease consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2006).

New and Material Evidence

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5108.

The definition of "new and material evidence" as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides: A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 Fed. 
Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 
3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001. Id.  As 
the veteran in this case filed an application to reopen the 
claims for service connection in March 2002, the revised 
version of 3.156 is applicable in this appeal.

Factual background and analysis

The service medical records did not include any complaints 
of, diagnosis of, or treatment for any of the disabilities 
currently on appeal. 

An Agent Orange examination was conducted in May 1985.  The 
veteran complained of pain in the lower legs.  The veteran 
opined that his disabilities were due to his direct contact 
with Dioxin while loading chemicals onto C-130 aircraft in 
Viet Nam.  The diagnoses from the examination were paranoid, 
hypertension and severe lower leg pain.  

A January 1991 VA clinical record includes the notation that 
the veteran felt guilty having loaded planes with Agent 
Orange.  It was also noted that the veteran reported he had 
been exposed to Agent Orange in 1973.  

Clinical records associated with the claims files include 
assessments of advanced dental/periodontal disease and 
cataracts but these disabilities were not linked to the 
veteran's active duty service.  

Pulmonary function testing conducted in December 1991 was 
interpreted as being consistent with a mild degree of 
restrictive lung disease without any evidence of an 
obstructive component.  

A July 1992 VA hospitalization record indicates that the 
veteran was concerned that he had a brain tumor.  A computed 
tomography (CT) examination of the head was interpreted as 
being normal without lesions or masses.  The diagnoses were 
major depressive episode with psychotic features and 
hypochondriasis.  

In a correspondence which was received at the RO in July 
1993, the veteran reported that he was exposed to Agent 
Orange between December 1967 and October 1968 while stationed 
at a Royal Thai Air Force Base in Thailand.  He reported that 
he worked on RB 66 and OV-10's that transported herbicides 
and also performed some spraying.  He alleged that he was 
also exposed to herbicides while riding in a C-130 which flew 
over Viet Nam and emptied a tank of Agent Orange en-route to 
the Philippines.  He wrote that he was again exposed while 
stationed in Thailand in 1974 while working on C-130's which 
were involved in the spraying of herbicides. 

A Social Security decision dated in June 1994 includes the 
notation that the veteran was exposed to Agent Orange in 
1974.  

An October 1996 VA clinical record revealed that the veteran 
alleged that he had a mass in his left forearm since 1968.  
The assessment was soft tissue versus cystic structure.  

A September 1996 VA clinical record includes the notation 
that the veteran was concerned that he had peripheral 
neuropathy secondary to herbicide exposure.  After a 
neurological examination was conducted the examiner 
determined that he could not demonstrate any peripheral 
neuropathy.  

In October 1996, electromyography (EMG) examination and nerve 
conduction studies (NCS) were interpreted as revealing no 
evidence of peripheral neuropathy.  

In January 1998, the RO denied service connection for skin 
cancer, peripheral neuropathy, prostate cancer, soft tissue 
sarcoma, non-Hodgkin's Disease, Hodgkin's disease, chloracne, 
porphyria cutanea tarda, multiple myeloma, respiratory cancer 
to include cancer of the lung, bronchus, larynx and trachea, 
cancer of the mouth and a sinus condition.  The RO determined 
that the medical evidence of record failed to show any 
findings or diagnoses of any of the claimed conditions.  

The report of a February 1998 VA joints examination indicates 
the veteran reported that, while stationed in Thailand, he 
worked on jets which came from Viet Nam after spraying Agent 
Orange.  He claimed that the Agent Orange caused skin tumors, 
tumors in his eyes, peripheral neuropathy and multiple 
symptoms like aches and pains over the muscles and joints.  
The veteran reported that he had seen a dentist for swelling 
of the right upper gum and was reportedly informed that it 
was cancer of the gum.  The diagnoses were osteoarthritis of 
both knee joints and over the right hand with non-specific X-
ray findings. 

A February 1998 genitourinary examination resulted in a 
diagnosis of no genitourinary problems found.  

An April 1998 VA clinical record reveals the veteran reported 
he had gum swelling for four years which he thought was 
cancer.  The assessment was gingivitis and question cancer of 
the gum and upper jaw.  

A May 1998 record indicates the veteran reported he had a 
history of peripheral neuropathy and was having recurring 
symptoms.  The impression was peripheral neuropathy.  

August and September 1998 clinical records reveal the veteran 
was treated for residuals of a stroke.  

In an August 1998 letter, the veteran alleged that he worked 
on planes which sprayed Agent Orange from March 1967 to 
November 1967 and from December 1972 to November 1973.  

A February 1999 VA clinical record includes an impression of 
question history of prostate cancer.  

A February 1999 VA clinical record includes an assessment of 
visual loss secondary to cataracts.  

In May 1999, the RO denied service connection for skin 
cancer, peripheral neuropathy, prostate cancer, soft tissue 
sarcoma, non-Hodgkin's Disease, Hodgkin's disease, chloracne, 
porphyria cutanea tarda, multiple myeloma, respiratory cancer 
to include cancer of the lung, bronchus, larynx and trachea, 
cancer of the mouth and a sinus condition and vision 
impairment.  The RO found that the disabilities claimed on 
appeal were not shown by medical evidence to exist.   

The veteran underwent a procedure to treat a cataract of the 
left eye in June 1999 and the right eye in August 1999.  

In November 1999, the veteran submitted a letter of 
commendation dated in July 1968.  This letter reportedly is 
from a Lieutenant Colonel in the Air Force.  It indicates, in 
part, that the veteran was being recognized for his work on 
the OV-10, Thai contract aircraft, RB-66 and transit C-130's 
"used to spray herbicides into Viet Nom, while our planes 
were grounded." 

A March 2000 VA clinical record reveals that physical 
examination of the mouth demonstrated that no lesion was 
present.  

The RO denied service connection for the issues on appeal 
again in March 2000.  The RO found that there was no evidence 
that the veteran currently had a diagnosis of any of the 
disabilities on appeal nor was there documentation of the 
veteran having served in the Republic of Viet Nam with 
presumption of herbicide exposure.  The veteran was informed 
of the March 2000 decision via correspondence dated in April 
2000.  He submitted three letters within one year of being 
informed of the decision, one in September 2000 and two in 
November 2000, and two in February 2001, none of which 
indicated that he desired to appeal the March 2000 decision.  
See 38 C.F.R. § 20.200.  The March 2000 rating decision is 
therefore final.  

The evidence added to the record subsequent to the March 2000 
rating decision which denied the disabilities on appeal and 
which was not of record at the time of the March 2000 rating 
decision consists of numerous statements from the veteran, 
treatises, statements from the veteran's brother, information 
from the Department of Defense (DOD) concerning the use and 
storage of herbicides, a letter from a private dentist, VA 
clinical records and reports of VA examinations.  

The statements from the veteran are not new and material 
evidence as they are merely cumulative of previous evidence 
the veteran had submitted.  The fact that that the veteran 
alleged that he currently has all the disabilities on appeal 
as a result of his exposure to herbicides during his military 
service was already advanced and considered in the prior 
final disallowance.  

The treatises submitted by the veteran deal with generalities 
pertaining to herbicide exposure.  The veteran is not 
referenced personally.  A medical article or treatise can 
provide important support when combined with an opinion of a 
medical professional, if the medical article or treatise 
evidence discusses general relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least a plausible causality based upon subjective 
facts rather than unsubstantiated lay opinion.  Mattern v. 
West, 12 Vet. App. 222, 228 (1999).  The Board finds the 
treatises submitted by the veteran do not provide any 
competent evidence demonstrating that the veteran currently 
experiences any of the disabilities on appeal.  The 
treatises, while new, are not material in any way to the 
veteran's claims.  

The statements from the veteran's brother are new but not 
material.  Statements from the veteran's brother which were 
received in August 2003 indicate that he knew that the 
veteran worked on C-130 aircraft while stationed in Thailand.  
One of the statements indicated that the veteran was exposed 
to herbicides while working on C-130's.  The brother also 
opined that the veteran had soft tissue sarcoma, cancer of 
the nose and eyes, cancer in the jaw as well as other 
problems including prostate problems and hand problems.  The 
Board finds that there is no indication that the veteran's 
brother had any sort of medical training at all.  Therefore, 
his allegations that the veteran currently has soft tissue 
sarcoma, cancer or prostate problems are without probative 
value.  

A June 2004 email associated with the claims files indicates 
that the Department of Defense recently provided VA with an 
inventory of herbicide operations at specific times and 
specific locations.  The DOD estimated that the inventory 
reflected 70 to 85 percent of herbicide use, testing and 
disposal locations other than used in Viet Nam.  The DOD 
inventory did not contain information with respect to 
maintenance of aircraft which may have been used to apply 
herbicides.  The DOD inventory did not document any instance 
of herbicide use, testing, or disposal in Thailand in 1968 or 
1973 or any time at Nellis Air Force Base.  While this 
information is new, it is not material as it does not provide 
competent evidence documenting that the veteran currently 
experiences any of the disabilities currently on appeal.  

The VA clinical records and reports of VA examinations which 
were received subsequent to the March 2000 rating decision 
are also new but not material as they do not demonstrate that 
the veteran currently has any of the claimed disabilities.  

VA hospitalization records dated in 1998 demonstrate the 
veteran was treated for residuals of a stroke beginning in 
August 1998.  

An August 1999 VA clinical record indicates that the veteran 
reported he had had a history of oral carcinoma.  The 
diagnostic impression was status post oral carcinoma.  

An August 2000 VA clinical record includes an annotation that 
the veteran had peripheral neuropathy.  

A September 2001 VA clinical record indicates that the 
reported he had a past medical history of peripheral 
neuropathy.  The pertinent assessment was history of 
peripheral neuropathy.  An assessment of peripheral 
neuropathy by history does not equate to competent evidence 
demonstrating the current existence of peripheral neuropathy.  
The assessment was also based on a history provided by the 
veteran which is not confirmed by the evidence of record.  

In August 2001, it was noted that the veteran was very 
paranoid about Agent Orange and informed the examiner that he 
had multiple myeloma and Hodgkin's Lymphoma.  It was noted 
that the veteran opined that Agent Orange was the cause of 
all his health problems.  A lipoma was observed to be present 
on the left arm.  It was noted that the veteran did not have 
a hematological malignancy disease.  

In August 2001, the veteran reported that he had had swelling 
in his head due to non-Hodgkin's lymphoma.  No pertinent 
diagnosis was made.  

A March 2002 X-ray of the chest was interpreted as revealing 
mild chronic obstructive pulmonary disease as well as 
degenerative changes in the dorsal spine.  

A March 2002 VA clinical record includes the annotation that 
the veteran opined he had various ailments which were due to 
Agent Orange exposure.  He believed that drinking vinegar 
turned some of his cancers benign.  He opined that he gave 
his wife a seizure disorder via intercourse.  He complained 
of swelling, various forms of cancer and peripheral 
neuropathy.  No diagnosis was made.  

In October 2002, the veteran underwent a VA joints 
examination.  He complained of occasional joint swelling and 
morning stiffness.  The diagnosis was degenerative joint 
disease of the right hand, right shoulder and both knees 
which manifested as chronic discomfort increasing with time, 
decreased range of motion, and limitation of physical 
activity.  

A VA intestines examination was conducted in October 2002.  
The diagnosis was status post surgery for diverticulitis 
while on active duty with residuals manifesting as surgical 
scar, alternating constipation and diarrhea and recurrent 
abdominal cramps.  

At the time of an October 2002 VA genitourinary examination, 
the veteran reported occasional pain during urination.  The 
diagnosis was benign prostatic hypertrophy with a history of 
prostatitis originally occurring during military service.  

At the time of an October 2002 VA audiological examination, 
the veteran complained of hearing loss.  The diagnosis was 
moderate sensorineural hearing loss in the right ear with 
moderately severe sensorineural hearing loss in the left ear.  
There was no indication in the findings that the veteran 
should be referred to an ear, nose and throat (ENT) 
specialist.  

A March 2003 VA clinical record indicates that the veteran 
requested that certain conditions and symptoms be reinstated 
back into his medical records pertaining to chloracne, skin 
cancers, soft tissue sarcoma, porphyria cutanea tarda, 
peripheral neuropathy, Hodgkin's, non-Hodgkin's lymphoma, 
respiratory cancer, prostate cancer and diabetes mellitus 
type 2.  The author observed that the veteran was complaining 
of all the presumptive conditions for Agent Orange exposure 
as if he had copied them from a benefits guide.  It was noted 
that it was the veteran's perception that he had all the 
listed conditions but the secondary gain of service 
connection compensation may also be motivating the veteran's 
complaints.  The examiner opined that the symptoms and 
descriptions of the alleged disabilities were inconsistent.  

In May 2005, the veteran was diagnosed with paranoid 
delusional disorder.  

A June 2005 VA clinical record reveals the veteran reported 
he was recently seen by a private physician for vomiting.  
The veteran informed the author that he had been diagnosed 
with Agent Orange and was instructed to get this information 
on record.  

The VA clinical evidence received subsequent to the March 
2000 rating decision is new but not material as it does not 
indicate in any way that the veteran currently has any of the 
disabilities currently on appeal nor does provide a link 
between the veteran's active duty service and any current 
disability.  

The evidence added to the record subsequent to the March 2000 
rating decision which denied service connection for the 
disabilities on appeal was either duplicative of evidence 
previously submitted or the evidence, by itself or when 
considered with previous evidence of record, does not relate 
to an unestablished fact necessary to substantiate any of the 
claims.  Therefore, the Board finds that new and material 
evidence has not been received to reopen the claim of 
entitlement to service connection for any of the disabilities 
on appeal.  




ORDER

New and material evidence having not been received, the March 
2000 RO decision, which denied entitlement to service 
connection for chloracne, peripheral neuropathy, porphyria 
cutanea tarda, skin cancer, soft tissue sarcoma, multiple 
myeloma, Hodgkin's Disease, non-Hodgkin's lymphoma, cancer of 
the sinuses, respiratory cancer, cancer of the mouth with 
blindness, and prostate cancer, to include as due to 
herbicide exposure, remains final; the appeal is denied as to 
all issues.  



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


